NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 2, 2020*
                               Decided February 3, 2021

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DIANE P. WOOD, Circuit Judge
No. 20-1491

 CHRISTINA LYONS,                                  Appeal from the United States District
      Plaintiff-Appellant,                         Court for the Southern District of
                                                   Indiana, Indianapolis Division.
          v.
                                                   No. 1:20-cv-00265-TWP-MJD
 WILLIAM R. MORRIS, JR. and INDIANA
 LEGAL SERVICES, INCORPORATED,                     Tanya Walton Pratt,
      Defendants-Appellees.                        Judge.


                                      ORDER

       Christina Lyons appeals the dismissal for lack of subject-matter jurisdiction of
her suit against her former counsel, William R. Morris, and his employer, Indiana Legal



      *
         Appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appellant’s brief and record adequately present the facts and legal
arguments, and oral argument would not significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).
No. 20-1491                                                                         Page 2

Services, Incorporated. Lyons alleged neither a federal claim nor one that gives rise to
diversity jurisdiction, and so we affirm.
       Lyons’s complaint asserted three state-law theories (breach of fiduciary duty,
fraud upon the court, and legal malpractice) against Morris and Indiana Legal Services
based on Morris’s representation of her in a landlord-tenant proceeding she was
pursuing in Indiana’s state courts. The complaint alleged that all parties were citizens of
Indiana, but that the district court had “supplemental jurisdiction” over Lyons’s claims
because of a “Related Case”—an apparent reference to a federal discrimination suit
against her former landlord that she hoped to consolidate with this one. See Lyons v.
Gene B. Glick, Inc., No. 1:19-cv-04221-TWP-MJD (S.D. Ind.). The district court screened
the complaint, see 28 U.S.C. § 1915(e)(2)(B). It could not discern a basis for federal
subject-matter jurisdiction and ordered Lyons to show cause why the case should not be
dismissed. Lyons amended her complaint but largely repeated the same allegations,
and so the district court dismissed the action for lack of subject-matter jurisdiction.
See 28 U.S.C. §§ 1331, 1332.
        On appeal, Lyons again asserts that she filed her complaint under the district
court’s “supplemental jurisdiction,” apparently referring to 28 U.S.C. § 1367. But a
district court cannot exercise supplemental jurisdiction over state-law claims unless a
federal claim is also “properly brought” before it. Bailey v. City of Chicago, 779 F.3d 689,
696 (7th Cir. 2015). Because Lyons’s complaint in this case did not state any claim within
federal jurisdiction, the district court had no choice but to dismiss.
       Lyons also maintains that the district court dismissed her case prematurely,
without allowing her to amend her complaint. But this argument rests on a mistaken
assumption. The court did permit Lyons to amend her complaint once in the present
case to address its jurisdictional defects. It was under no obligation to allow further
amendments where doing so would be futile, as it would be here. See Doermer v. Callen,
847 F.3d 522, 528 (7th Cir. 2017).
       Lyons finally urges that this case should have been consolidated with her other
federal case against her former landlord. But Lyons filed her motion to consolidate in
that case, not this one, and her motion was denied. See Lyons v. Gene B. Glick, Inc.,
No. 1:19-cv-04221-TWP-MJD (S.D. Ind. March 25, 2020). In addition, she apparently did
not move to amend her complaint in the other case. Even if she had, this appeal is not
the proper place to challenge any rulings in a different matter, including the denial of
her motion to consolidate the two cases.
                                                                               AFFIRMED